                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICIA MCINTYRE                                   :
                                                    :       CIVIL ACTION
               v.                                   :
                                                    :       NO. 18-3865
TRANS UNION LLC, ET AL.                             :


                                           ORDER

       AND NOW, this       5th day of    March    , 2020, upon consideration of Defendants’

Motion to Dismiss Count II of Plaintiff’s Class Action Complaint (ECF No. 18), and

Defendants’ Motion to Strike the Class Allegations of Counts I and III (ECF No. 19), it is

ORDERED that Defendants’ Motion to Dismiss Count II (ECF No. 18) is DENIED, and

Defendant’s Motion to Strike Class Allegations (ECF No. 19) is DENIED without prejudice.

       IT IS SO ORDERED.



                                                    BY THE COURT:




                                                    ________________________
                                                    R. BARCLAY SURRICK, J.
